UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-6939



GERARD VALMORE BROWN,

                                                   Petitioner - Appellant,

             versus


STEPHEN DEWALT,       Warden;   FEDERAL   BUREAU   OF
PRISONS,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-03-371-H-5)


Submitted:    August 28, 2003              Decided:     September 10, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerard Valmore Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerard Valmore Brown, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by of the

district court.    See Brown v. DeWalt, No. CA-03-371-H-5 (E.D.N.C.

June 5, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2